COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges Beales and AtLee
UNPUBLISHED


              Argued at Richmond, Virginia


              LYNN MILLER, F/K/A
               LYNN MILLER GREEN
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1993-14-3                                   JUDGE RICHARD Y. ATLEE, JR.
                                                                                   JUNE 23, 2015
              ROBERT LORENZA GREEN, JR.


                                  FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                               F. Patrick Yeatts, Judge

                               (John H. Kitzmann; Kim M. Mattingly; Davidson & Kitzmann,
                               PLC, on briefs), for appellant. Appellant submitting on briefs.

                               (Ronald R. Tweel; Elizabeth P. Coughter; Michie Hamlett Lowry
                               Rasmussen & Tweel, PLLC, on brief), for appellee. Appellee
                               submitting on brief.


                     Lynn Miller (“wife”) appeals an order of the Circuit Court of the City of Lynchburg (the

              “circuit court”). First, she assigns error to the circuit court’s retroactive termination of the

              support obligation of Robert Lorenza Green, Jr. (“husband”). Second, she assigns error to the

              circuit court’s finding that husband was permitted to cease payment of that support unilaterally,

              without first seeking judicial approval. In support of her first assignment of error, wife argues

              that Code §§ 20-112 and 20-109(A) forbade retroactive modification. Wife also argues that the

              parties’ “Property Settlement and Separation Agreement” (“PSA”) prohibited the modification.

              In support of her second assignment of error, wife argues that the circuit court’s finding violated

              our holding in Stroud v. Stroud, 54 Va. App. 231, 677 S.E.2d 629 (2009). For the reasons stated

              below, we reverse as to both assignments of error, and remand this matter to the circuit court.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        I. BACKGROUND

       “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003). Viewed in such a

light, the evidence is as follows.

       In 2011, the circuit court granted husband and wife a divorce. The circuit court

incorporated, but did not merge, the PSA into the final decree of divorce. Section One of the

PSA required husband to pay monthly spousal support to wife through 2018, with payments due

on the first day of each month. This section also required husband to pay additional quarterly

support payments to wife, until she reached the age of 58, with those payments due on or before

April 30th, July 31st, September 30th, and December 31st. The PSA outlined the three ways

husband’s support obligation could end prematurely: the death of either party, the remarriage of

wife, or “[u]pon clear and convincing evidence that the spouse receiving support has been

habitually cohabiting with another person in a relationship analogous to a marriage for one year

or more . . .” (“the cohabitation provision”).

       On July 21, 2014, alleging a violation of the cohabitation provision, husband filed a

“Motion to Reinstate” and asked the circuit court to “enforce the Final Decree of Decree [sic]

and the Property Settlement and Separation Agreement of this Court.” On the same day,

husband filed a “Motion to Terminate Spousal Support.” He served wife with both motions on

July 29, 2014. The last month for which husband paid spousal support was June of 2014.

Husband did not make the spousal support payment due on July 1, 2014, though at that time he

had not yet filed any motions with the circuit court. In response to husband’s request for

admissions, wife admitted that she began cohabiting with another person on March 29, 2012.




                                                 -2-
       In October of 2014, the circuit court entered a final order terminating spousal support

retroactively to March 29, 2013, and declaring that no spousal support arrearage existed.1 In

announcing its ruling, the circuit court judge commented on husband’s unilateral decision to

cease payment of support beginning in July of 2014, saying: “I think the unilateral act of

[husband] was permitted pursuant to the terms of the separation agreement and it comports with

the parties’ agreement.”2 Wife made timely and specific objections, preserving the errors she

now raises.

                                          II. ANALYSIS

                                  A. STANDARD OF REVIEW

       This appeal requires us to interpret statutes and a contract. The meaning of a statute “is a

question of law we review de novo.” Milot v. Milot, 64 Va. App. 132, 135, 765 S.E.2d 861, 862

(2014). Barring any ambiguity within a statute, we are bound by that statute’s plain meaning.

See Osman v. Osman, 285 Va. 384, 389, 737 S.E.2d 876, 878-79 (2013) (quoting Conyers v.

Martial Arts World of Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d 174, 178 (2007)). The PSA

is a contract. See Pellegrin v. Pellegrin, 31 Va. App. 753, 759, 525 S.E.2d 611, 614 (2000)

(noting that “a property settlement agreement is a contract between the parties”). As such, we

apply a de novo standard of review to the circuit court’s interpretation of the PSA. See Plunkett

v. Plunkett, 271 Va. 162, 166, 624 S.E.2d 39, 41 (2006) (“On appeal, the Court reviews a trial

court’s interpretation of a contract de novo.”).




       1
        Wife argued in the circuit court that spousal support should terminate as of the date of
the October hearing, which would have resulted in an arrearage of several months.
       2
         The final order does not contain this statement, but we infer that the circuit court relied
upon this finding when it ruled that no support arrearage existed. The circuit court’s finding that
no support arrearage existed is included in the final order.
                                                -3-
                             B. RETROACTIVE MODIFICATION

       Wife first claims the circuit court erred by terminating husband’s spousal support

obligation retroactively to March 29, 2013.3 She argues that Code §§ 20-109(A) and 20-112

proscribed such retroactivity, as did the PSA. Because we agree that the circuit court lacked the

statutory authority to modify husband’s obligation retroactively, we do not address wife’s

argument about the PSA.

                                        1. Code § 20-112

       Section 20-112 of the Code reads as follows:

               When the proceedings are reopened to increase, decrease or
               terminate maintenance and support for a spouse or for a child, or to
               request additional orders to effectuate previous orders entered
               pursuant to § 20-107.3, the petitioning party shall give such notice
               to the other party by service of process or by order of publication
               as is required by law. Except as provided by § 20-110, no support
               order may be retroactively modified, but may be modified with
               respect to any period during which there is a pending petition for
               modification in any court, but only from the date that notice of
               such petition has been given to the responding party.

We discussed this issue previously, in the context of child support payments, noting that “[c]hild

support payments required under a valid court order become vested as they accrue, and the court

is without authority to make any change as to past due installments.” Commonwealth v. Skeens,

18 Va. App. 154, 158, 442 S.E.2d 432, 434-35 (1994). Although Skeens dealt with child support

rather than spousal support, the reasoning still applies. See Richardson v. Moore, 217 Va. 422,

424, 229 S.E.2d 864, 866 (1976) (“Appellees suggest no reason, and we perceive none, why the

same rules do not apply to awards of support for a spouse or to unitary awards of support for a



       3
          Husband concedes this assignment of error. Notwithstanding his concession, this Court
must resolve the issue independently. See Joseph v. Commonwealth, 64 Va. App. 332, 336 n.2,
768 S.E.2d 256, 258 n.2 (2015) (“Concessions of legal error, however, do not relieve the
appellate court of its responsibility to perform its judicial function. While such concessions are
entitled to great weight, they do not remove the Court’s obligation to conduct its own review.”).
                                                 -4-
spouse and dependent children.”). Husband served wife with the “Motion to Terminate Spousal

Support” on July 29, 2014. The clear language of Code § 20-112 forbade the circuit court from

modifying husband’s support obligation to a date any earlier than July 29, 2014, the date he

served wife with the modification motion.

                                       2. Code § 20-109(A)

       Section 20-109(A) of the Code reads, in relevant part, as follows:

               Upon petition of either party the court may increase, decrease, or
               terminate the amount or duration of any spousal support and
               maintenance that may thereafter accrue, whether previously or
               hereafter awarded, as the circumstances may make proper. Upon
               order of the court based upon clear and convincing evidence that
               the spouse receiving support has been habitually cohabiting with
               another person in a relationship analogous to a marriage for one
               year or more commencing on or after July 1, 1997, the court shall
               terminate spousal support and maintenance unless (i) otherwise
               provided by stipulation or contract or (ii) the spouse receiving
               support proves by a preponderance of the evidence that termination
               of such support would be unconscionable.

The Supreme Court addressed this section of the Code in Reid v. Reid, 245 Va. 409, 429 S.E.2d
208 (1993),4 noting: “Code § 20-109 provides that the divorce court may modify or terminate

spousal support that ‘may thereafter accrue,’ but makes no provision for modifying an award for

support previously accrued.” Id. at 414, 429 S.E.2d at 211. This interpretation of the Code is

consistent with a close reading of the statute, particularly the word “thereafter.” In the context of

the first sentence of Code § 20-109(A), the only logical event after which a modification could

be ordered is “upon petition of either party.” Section 20-109(A) of the Code therefore prohibited

the circuit court from setting a date of spousal support termination any earlier than July 29, 2014.




       4
         The General Assembly amended § 20-109 of the Code in 1998 by adding a new
subsection, but the subsection with which we are concerned today, (A), remained largely
unchanged. Subsection A contained the phrase “may thereafter accrue” in 1993, as it does today.
                                              -5-
           C. UNILATERAL CESSATION OF SPOUSAL SUPPORT PAYMENTS

       Wife next claims that the circuit court “erred in holding that the [PSA] allowed [husband]

to cease paying spousal support prior to the date the trial court made a determination regarding

cohabitation.” We agree. The relevant facts in this case were similar in many respects to the

facts in Stroud, therefore we turn to that case to explain our holding as to the second assignment

of error. The termination provision in the PSA read as follows:

               Spousal support shall terminate upon the first of the following
               conditions:

               A. The death of either party;

               B. The remarriage of Wife. Pursuant to Virginia Code Section
               20-109 D, the spouse entitled to support shall have an affirmative
               duty to notify the payor spouse immediately upon her remarriage at
               the last known address of the payor spouse; or

               C. Upon clear and convincing evidence that the spouse receiving
               support has been habitually cohabiting with another person in a
               relationship analogous to a marriage for one year or more, spousal
               support shall terminate.5

The termination provision in the agreement in Stroud stated:

               payment shall end upon the death of either party, the remarriage of
               [wife] and/or her cohabitation with any person to whom she is not
               related by blood or marriage in a situation analogous to marriage
               for a period of thirty (30) or more continuous days, or with the
               payment due on February 25, 2009, whichever event first occurs.

Stroud, 54 Va. App. at 233, 677 S.E.2d at 630. In both agreements, support terminated upon the

death of either party, upon the remarriage of the spouse receiving support, after a period of




       5
        In an earlier provision the PSA stated: “Spousal support shall terminate with the
payment due on December 10, 2018, if not sooner as provided in this agreement.”

                                               -6-
cohabitation analogous to marriage of the spouse receiving support, or upon the final scheduled

spousal support payment. Both agreements used the verb “shall.”6

          In Stroud, we held that “the provision of the PSA regarding termination of spousal

support was not a self-executing provision and that husband was not entitled to unilaterally

terminate support payments without seeking entry of a proper court order.” Id. at 239, 677

S.E.2d at 632. We underscored the importance of the legal terms of art contained in the

agreement, concluding that “[r]esolution of this issue is governed by the interpretation of the

words ‘cohabitation’ and ‘situation analogous to marriage,’ terms undefined in the property

settlement agreement, yet the subject of litigation in our appellate courts.” Id. at 238, 677 S.E.2d

at 632.

          In husband and wife’s PSA, the term “cohabitation” also required judicial interpretation,

as did the phrase “relationship analogous to a marriage.” The termination provision in this case

required judicial interpretation even more plainly than did the provision in Stroud, since the

termination provision in the case at bar included the phrase “[u]pon clear and convincing

evidence.” We can conceive of no greater indication that a paragraph requires judicial resolution

than the presence within that paragraph of a recognized standard of legal proof.

          Husband asserts that wife’s admitted cohabitation constituted an “empirical

determination” justifying unilateral cessation of spousal support. However, Stroud makes clear

that determination of an issue such as whether “clear and convincing evidence that the spouse

receiving support has been habitually cohabiting” is not the sort of empirical determination

which would render a provision self-executing.7 Id. at 238-39, 677 S.E.2d at 632 (“[A] provision



          6
              We find no meaningful distinction between “shall end” and “shall terminate.”
          7
        Husband’s reasoning is especially unpersuasive given that he did not have wife’s sworn
admission at the time he elected to cease paying support.
                                               -7-
can be self-executing only when the triggering event is empirically determined, such as a date

certain, reaching a specific age, or death. On the other hand, provisions that require subjective

determinations, such as elements of proof, interpretation, or witness credibility, cannot be

self-executing . . . .” (footnote omitted)); see also Skeens, 18 Va. App. at 158, 442 S.E.2d at 435

(“When changed circumstances dictate a modification of a support decree, the appropriate

remedy is for the party to petition the court to modify the decree. The party or parties may not

unilaterally or bilaterally vary its terms.”).

        Husband cites the phrases “as the circumstances may make proper” and “shall terminate

spousal support” from § 20-109(A) of the Code as “plain language” supporting his position.

Section 20-109(A), however, specifies what a court may do and must do, not what a party is

empowered to do without court authority. Conveniently, Code § 20-109(A) and the PSA contain

an identical phrase: “upon clear and convincing evidence that the spouse receiving support has

been habitually cohabiting with another person in a relationship analogous to a marriage for one

year or more.” The “clear and convincing” burden is not met by convincing oneself, but by

convincing a court.

        For these reasons, we hold that the circuit court erred in ratifying husband’s unilateral

cessation of spousal support beginning in July of 2014, prior to the filing of his motion to

reinstate. This holding necessarily means that the circuit court erred in finding that no spousal

support arrearage existed.8

                       D. ATTORNEYS’ FEES AND COSTS ON APPEAL

        Both husband and wife seek an award of attorneys’ fees and costs incurred in this appeal.

This Court “has the opportunity to view the record in its entirety and determine whether the


        8
         We agree that husband should have paid spousal support during the pendency of the
modification proceedings, i.e. through October of 2014. However, because we hold that the
proper termination date is July 29, 2014, the only lost support was for July of 2014.
                                               -8-
appeal is frivolous or whether other reasons exist for requiring additional payment.” O’Loughlin

v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996).

       As to wife’s request for attorneys’ fees and costs, we find that husband’s positions in the

circuit court, which were adopted in part by the circuit court, were “erroneous but nonetheless

fairly debatable.” Brandau v. Brandau, 52 Va. App. 632, 643, 666 S.E.2d 532, 538 (2008).

Though the circuit court’s decision was in error, the circuit court was well aware of much of the

precedent upon which we base our reversal today,9 and we do not find that husband’s advocacy

in support of the circuit court’s decision (necessitating wife’s appeal) to be so egregious as to

warrant an award of wife’s attorneys’ fees and costs on appeal.

       As to husband’s request for attorneys’ fees and costs, he concedes wife’s first assignment

of error (that the circuit court erred in terminating spousal support retroactively to March 29,

2013). At the hearing before the circuit court in October of 2014, however, husband asked for

the very ruling he now concedes was erroneous. Husband cannot now complain of the expense

he incurred as a result of wife’s appeal of such ruling. Nor is husband entitled to reimbursement

of costs and fees required to oppose, on appeal, wife’s second assignment of error, since she has

prevailed there as well.10 See id. at 642, 666 S.E.2d at 538 (“We summarily reject husband’s

request, given that he did not prevail on either of his two assertions on appeal and necessarily


       9
           See App. at 62-63, 72-74, 78-79, 82.
       10
          Husband encourages an award of attorneys’ fees and costs “especially since he was not
awarded his fees and costs of $22,039.09 when he prevailed in the trial court . . . .” Appellee’s
Br. at 6. Our determination that husband is not entitled to attorney’s fees or costs expended in
this appeal is a separate question from whether he should have been awarded the attorneys’ fees
and costs he incurred in investigating wife’s cohabitation and bringing his motion in the circuit
court. Any objection husband may have had to the circuit court’s adverse ruling on his request
for attorneys’ fees and costs was not preserved by contemporaneous objection, as required by
Rule 5A:18, nor did husband note any additional assignment of error in his brief, as permitted by
Rule 5A:21(b). As such, we are both unable to address the circuit court’s denial of husband’s
request for attorneys’ fees and costs in the circuit court, and unwilling to factor such denial into
our determination as to whether he is entitled to attorneys’ fees and costs expended on appeal.
                                                 -9-
cannot be a candidate for an award of appellate fees.”). As such, we deny husband’s request for

attorneys’ fees and costs on appeal.

                                        III. CONCLUSION

         For the reasons stated above, we reverse the order of the circuit court terminating

spousal support retroactively to March 29, 2013. We find the termination date to be July 29,

2014. We remand this case to the circuit court for entry of an order terminating spousal support

as of July 29, 2014. We also reverse the circuit court’s finding that husband was entitled to cease

payment of spousal support unilaterally, prior to seeking court intervention, and thus we reverse

that portion of the circuit court’s final order stating that no support arrearage existed. We find an

arrearage exists for the month of July 2014. We remand this case to the circuit court for entry of

an order requiring husband to pay wife the support owed for July of 2014 and any other monthly

or quarterly payment due before July 29, 2014 that remains unpaid. Lastly, we decline to award

attorneys’ fees or costs on appeal to either party.

                                                                           Reversed and remanded.




                                                - 10 -